Citation Nr: 1048528	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  06-07 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to service-connected tachycardia. 

2.  Entitlement to service connection for coronary artery disease 
(CAD) with congestive heart failure (claimed as blood clotting 
resulting in a heart attack) as secondary to service-connected 
tachycardia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
	

ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1943 to July 
1946, during World War II.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision of the Department of Veterans 
Affairs (VA), Detroit, Michigan, Regional Office (RO), which 
denied service connection for hypertension and CAD with 
congestive heart failure.  The Veteran disagreed with such 
decision and subsequently perfected an appeal.

In August 2009, the Veteran testified before the undersigned 
Acting Veterans Law Judge sitting at the RO.  A copy of the 
hearing transcript is of record and has been reviewed.

In October 2009 and June 2010, the Board remanded these claims to 
the AMC/RO for additional development.  That development was 
completed and the case was returned to the Board for appellate 
review.

In December 2010, subsequent to issuance of the most recent 
supplemental statement of the case, the appellant submitted 
copies of medical records which were previously associated with 
the claims file and considered by the RO.  Thus, while the 
appellant has not waived RO consideration of the evidence 
submitted since the most recent SSOC, as this medical evidence 
was previously associated with the claims file, a waiver of RO 
consideration is unnecessary.  See 38 C.F.R. § 20.1304 (2010).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the issue on appeal was obtained.

2.  The preponderance of the competent evidence shows that 
hypertension was not present in service or within one year 
following service separation, nor is it caused or aggravated by 
service-connected tachycardia.

3.  The preponderance of the competent evidence shows that CAD 
was not present in service, nor is it caused or aggravated by 
service-connected tachycardia.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by military 
service; nor may the incurrence of hypertension be presumed; nor 
it proximately due to or the result of a service-connected 
disability. 38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a) (2010).

2.  CAD was not incurred in or aggravated by military service; 
nor is it proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.310(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the VCAA, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the United 
States Court of Appeals for Veterans Claims (the Court) have been 
fulfilled.  In this case, the Veteran filed his service 
connection claims in October 2005.  Thereafter, he was notified 
of the provisions of the VCAA by the RO in correspondence dated 
in March 2006.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the Veteran 
in completing his claims, identified the Veteran's duties in 
obtaining information and evidence to substantiate his claims, 
and provided other pertinent information regarding VCAA. 
 Subsequently, the claims were reviewed and a supplemental 
statement of the case (SSOC) was issued in November 2010.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir 2007).  The 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008, removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed cannot 
be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  Notice as to these matters was provided in the 
letter sent to the Veteran in March 2006.  

The Veteran has been made aware of the information and evidence 
necessary to substantiate the claim and has been provided 
opportunities to submit such evidence. A review of the claims 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate the 
claim during the course of this appeal.  His service and post-
service private and VA treatment records have been obtained and 
associated with the claims file.  He has also been provided with 
VA examinations in April 2006 and April 2009, and VA opinions in 
December 2009 and September 2010, to assess the nature and 
etiology of his claimed heart disorders.  Given that the claims 
file was reviewed by the December 2009 examiner and the 
examination report sets forth a well supported opinion in a 
manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examination to be sufficient.  Thus, the Board finds that a 
further examination is not necessary.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and information 
necessary to substantiate his claims, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claims.

Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service or during 
the applicable presumptive period.  In addition, certain chronic 
diseases, including hypertension, may be presumed to have been 
incurred in or aggravated during service if they become disabling 
to a compensable degree within one year of separation from active 
duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The term hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood pressure 
of less than 90mm.  38 C.F.R. § 4.104, see note following 
Diagnostic Code 7101 (2010).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify a disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings.  Continuity 
of symptomatology is required only where the condition noted 
during service is not shown to be chronic, or when a diagnosis of 
chronicity may be legitimately questioned.  When chronicity in 
service is not adequately supported, a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of a service- 
connected disease or injury. 38 C.F.R. § 3.310(a). Secondary 
service connection may be found where a service- connected 
disability has aggravated a non-service-connected condition; when 
aggravation of a non-service-connected disorder is proximately 
due to or the result of a service- connected disorder, the 
Veteran will be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation. 38 C.F.R. § 3.310(b); Allen v. 
Brown, 7 Vet. App. 439 (1995).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be determined 
as a question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight of 
the "positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim: the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Factual Background and Analysis

Service treatment records are silent for any complaints of 
diagnosis of hypertension or coronary artery heart disease.  In a 
September 1943 enlistment examination, the Veteran's blood 
pressure was 140/80.  In a July 1946 separation examination, the 
Veteran's heart rate was 140/90, and after three minutes the 
reading was 130/86.  During the separation examination, the 
examiner also diagnosed tachycardia.  

In a February 1950 VA treatment record, the Veteran complained of 
nervousness, nausea and vomiting, attacks of fainting, rapid 
beating of the heart, and vision difficulty.  He reported that in 
1949 while playing tennis, he suddenly became unconscious, and 
his girlfriend informed him that he rolled about and had 
"convulsions".  He stated he consulted a physician, and an 
electroencephalograph (EEG) was taken.  He was told that the 
tracings showed a "trace of convulsions."  The examiner noted 
that cardiovascular respiratory examination was entirely normal.  
An electrocardiograph (EKG or ECG) from that time was taken and 
was compatible with a convulsive disorder.  The diagnosis was 
emotional instability reaction.  

In a September 1992 private treatment record, the Veteran 
indicated he has had hypertension for 20 years.  It was noted 
that he had chest pain 12 years ago, but an exercise treadmill 
test at that time was unremarkable.  An EKG from that time showed 
sinus rhythm and normal tracing.  

During an April 2004 VA examination, the Veteran reported that 
soon after he left service doctors began seeing him regularly and 
began treatment him for high blood pressure.  He has had problems 
with hypertension ever since.  He stated he had no history of 
CAD, and that he has undergone every cardiac test possible, 
including multiple stress tests and echocardiograms, and no one 
has told him of any specific findings.  The examiner indicated 
that it is not known what relationship his nonspecific 
tachycardia had to the hypertension, but none can be determined. 

A May 2004 VA progress note indicates the Veteran was treated for 
an acute myocardial infarction, severe anxiety, and was noted to 
have a history of hypertension.  

In an August 2004 private personal history report, the Veteran 
indicated that he developed high blood pressure in the 1950s and 
has taken blood pressure medication most of his life.  

During an August 2005 VA examination, the examiner noted that the 
Veteran's tachycardia began after going overseas and feeling 
stressed about losing a buddy.  It occurred when he was working 
in supply on a conveyor belt and felt stressed about how quickly 
he needed to work.  After that, he worked as a radio announcer 
and engineer which were very stressful and caused his blood 
pressure and heart rate to elevate.  He was advised to seek less 
stressful employment, which he said alleviated the problem, but 
as work stress increased, he continued to have difficulty 
controlling his blood pressure.  It was noted that tachycardia 
was no longer an issue after he started beta blockers.  The 
examiner reported congestive heart failure with date of onset in 
May 2004 post myocardial infarction, and that it was not chronic.  
After an examination, the examiner diagnosed non-specific 
tachycardia, currently controlled, which the examiner believed is 
related to anxiety as past history is related to elevated blood 
pressure and pulse with stressful situations.   Less stress 
helped with both hypertension and tachycardia in the past.  The 
examiner noted the Veteran also has documented CAD and 
hypertension not related to the non-specific tachycardia.  The 
physician reported that tachycardia is not an etiology of these 
problems.  

In September 2005 and April 2006 letters and April 2006 private 
treatment record, S. S., M.D., stated that the Veteran was a 
patient in the 1950s and 1960s, and he was treated at that time 
for hypertension, tachyarrhythmia, angina, and borderline 
hyperthyroidism.  Dr. S. opined that the tachycardia he had in 
the military contributed to and more than likely resulted in his 
eventual problems with hypertension and CAD.  The physician 
stated that he no longer has records from that time, but very 
well and clearly remember his disabling tachyarrhythmia.  

During an April 2006 VA examination, the Veteran reported that 
his arrhythmia persisted following the service until he was 
placed on medication for hypertension in the 1950s, after which 
his tachycardia was well controlled.  The examiner noted that the 
Veteran was admitted for acute myocardial infarction in May 2004, 
and the Veteran is on multiple medications on account of his 
hypertension and coronary artery disease.  After an examination, 
the examiner noted that nonspecific tachycardia was discovered 
while the Veteran was in service.  He opined that the Veteran's 
CAD and hypertension are not caused by or a result of his 
service-connected tachycardia nor are they aggravated by this 
condition.  

During his March 2009 hearing, the Veteran reported first being 
diagnosed with hypertension in 1952.  

During an April 2009 VA examination, the Veteran reported he had 
an irregularity and pounding of the heart while in military 
service.  The examiner noted that there is no evidence of 
cardiovascular disease until the hypertension was discovered in 
1950, and that the Veteran had undergone a thyroidectomy in 1946.  
The Veteran stated he developed an acute myocardial infarction in 
May 2004.  The examiner noted that the arrhythmia has been a 
sinus tachycardia.  The examiner opined that the Veteran's 
coronary heart disease and hypertension are unrelated to the 
Veteran's service-connected sinus tachycardia.  In an April 2009 
addendum, the examiner stated the claims file was reviewed, and 
CAD and hypertension were not permanently aggravated by the 
service-connected tachycardia.  

In a December 2009 VA opinion, the examiner noted that in service 
the Veteran had not been treated for physiological sinus 
tachycardia, which was also associated with nervousness.  A full 
review of the claims file with specific references to pertinent 
medical evidence was noted.  The physician opined that all the 
records revealed the Veteran had a sinus, or physiologic, 
tachycardia in the absence of any evidence on repeated evaluation 
of hypertension cardiovascular disease.  The opinion is noted on 
the evaluation of the August 2009 VA examination that the 
Veteran's current arteriosclerotic cardiovascular disease, as had 
been manifested in the inferior wall dyskinesia on the cardiac 
catheterization, is not caused by or the result of the Veteran's 
sinus tachycardia.  

In a September 2010 VA opinion, the examiner stated that although 
the entire claims file was not available at that time, a 
comprehensive review of the claims file with specific pertinent 
medical evidence referenced, including those specifically averred 
to in the June 2010 remand, were noted and considered in the 
December and July 2009 VA examinations and opinions.  The 
examiner reported that rating examinations in 2005 and 2009, all 
VA progress notes from 2004 to 2009, and the December 2009 VA 
opinion were available and reviewed.  The examiner referred to 
the April 2006 letter by Dr. S., but noted that no reason was 
given for the association between tachycardia and hypertension, 
and in view of the Veteran's hypertension without hypertensive 
vascular disease, the conclusion was left open for discussion.  
The examiner reported that upon previous review of the EKG report 
upon separation from service, the results were distinctly not 
supraventricular but a sinus tachycardia.  The physician 
indicated that the Veteran has a diagnosis of sinus tachycardia, 
which is a physiologic and not a pathologic cardiac arrhythmia.  
It was noted that while under acute circumstances such as an 
acute myocardial infarction, tachycardia can contribute to 
cardiac workload, chronically, the examiner did not know of any 
long term effects of the condition.  It was reported that the 
tachycardia was controlled with beta blockers since the 1950s 
and, for that reason, did not contribute at all to the heart 
workload.  The examiner reported no pathophysiologic mechanism or 
reports in the medical literature of sinus tachycardia worsening 
a diagnosis of hypertension; thus, there is no aggravation of 
either CAD or hypertension by sinus tachycardia.  

The examiner further opined that a blood pressure reading of 
140/90 in 1946 at separation is less likely than not a 
manifestation of chronic hypertension and/or CAD in service or 
within the first post-service year.  There is no evidence of 
diagnosis or treatment of hypertension in service, and an 
isolated blood pressure reading cannot make the diagnosis of 
hypertension.  The Veteran was diagnosed four years post-
discharge.  

The examiner also noted that in April 2000, the Veteran underwent 
stress testing and echo which showed no evidence of CAD with 
diagnosis of essential hypertension without atherosclerotic heart 
disease, and therefore CAD was not diagnosed and did not manifest 
until 2004 at the time of the Veteran's myocardial infarction.  
The examiner opined there was no conclusive evidence of a causal 
relationship between CAD or hypertension and service.  

Analysis

As an initial matter, the Board has considered the Veteran's 
claims for entitlement to service connection for hypertension and 
CAD on a direct basis.  However, as noted above, service 
treatment records do not reveal any findings, diagnosis, or 
treatment of CAD during active service or within one year after 
separation from service, nor does the Veteran allege that his CAD 
is directly related to service.  Therefore, service connection 
for CAD on a direct basis must be denied.

For direct service connection of hypertension, service treatment 
records do not reveal any findings, diagnosis, or treatment of a 
hypertension during active duty except for a single finding of 
elevated blood pressure during the separation examination.  The 
earliest medical findings of hypertension are indicated in the 
1950s, or earliest 1950, at least four years after separation 
from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (the passage of many years between service discharge 
and medical documentation of a claimed disability is evidence 
against a claim of service connection).  Significantly, the 
record also includes no competent medical opinion establishing a 
nexus or medical relationship between current hypertension 
diagnosed post-service and events during the Veteran's active 
service, and neither he nor his representative has presented, 
identified, or alluded to the existence of, any such opinion.  In 
fact, the September 2010 VA examiner specifically stated the 
Veteran's current hypertension diagnosis was not related to the 
single finding of elevated blood pressure in 1946.  Consequently, 
entitlement to direct service connection for a hypertension is 
not warranted.

The Board also has considered the Veteran and his 
representative's assertions that his hypertension and CAD was 
caused (or aggravated) by his service-connected tachycardia, but 
finds that a preponderance of competent medical evidence of 
record shows that his current hypertension and CAD was not 
proximately caused by or aggravated by his tachycardia.

The record contains conflicting medical opinions regarding the 
relationship between current hypertension and CAD and service.  
In such cases, it is the responsibility of the Board to assess 
the credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  The probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches; as is true of any evidence, the credibility and weight 
to be attached to medical opinions are within the province of the 
Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately 
favor the opinion of one competent medical authority over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
However, the Board may not reject medical opinions based on its 
own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing 
medical opinions, the failure of the physician to provide a basis 
for his opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims file and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  
A medical opinion may not be discounted solely because the 
examiner did not review the claims file.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008).

In letters dated in September 2005 and April 2006, Dr. S. 
indicated that the Veteran's service-connected tachycardia 
contributed to his current hypertension and CAD diagnoses.

In contrast to the opinion expressed by the private physician in 
the letters, on VA examination in April 2006, following review of 
the previous VA examination reports and VA treatment records, the 
physician opined that the Veteran's hypertension and CAD was not 
caused by or a result of his service-connected tachycardia nor 
are they aggravated by this condition.  Further, the September 
2010 VA examination supported this decision, and stated that 
there was no pathophysiologic mechanism or reports in the medical 
literature of sinus tachycardia worsening a diagnosis of 
hypertension, therefore, there is no aggravation of either CAD or 
hypertension by sinus tachycardia.  The examiner also referred to 
the April 2006 letter by Dr. S., but noted that no reason was 
given for the association between tachycardia and hypertension, 
and in view of the Veteran's hypertension without hypertensive 
vascular disease, the conclusion was left open for discussion

The Board finds the opinion of the April 2006 and September 2010 
VA examiner opinions to be more persuasive than the September 
2005 and April 2006 opinion from Dr. S. The VA examiners' 
opinions were based on a thorough review of the history, and the 
September 2010 opinion included consideration of the private 
physician's opinion.  Moreover, the VA examiners, in contrast to 
the private physician, provided detailed rationale for their 
opinions.  The April 2006 and September 2010 VA examiners found 
that the Veteran's service-connected tachycardia did not cause 
nor aggravate the Veteran's current diagnoses of hypertension or 
CAD.

While Dr. S. stated that the Veteran's service-connected 
tachycardia contributed to his development of hypertension and 
CAD, this opinion is of diminished probative value.  The Court 
has stated that "most of the probative value of a medical 
opinion comes from its reasoning", and that the Board "must be 
able to conclude that a medical expert has applied valid medical 
analysis to the significant facts of the particular case in order 
to reach the conclusion submitted in the medical opinion."  See 
Nieves-Rodriguez, 22 Vet. App. at 304.  The Board notes that 
September 2005 and April 2006 letters from Dr. S. did not address 
whether the claims file was reviewed, did not explain the 
negative association by the previous VA examiners, and did not 
support his opinion with any kind of rationale, as the VA 
examiners did.  

Thus, the competent, probative (persuasive) evidence on the 
question of whether hypertension or CAD was incurred in or 
aggravated by service-connected tachycardia weighs against the 
claims for service connection.

In addition to the medical evidence, the Board also has 
considered the statements of the Veteran and his representative.  
However, to the extent that any such lay statements are being 
offered to answer the questions of whether the Veteran has a 
current disability related to service, such evidence must fail.  
Such matters are within the province of trained medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  
As the Veteran and his representative are laypersons without the 
appropriate medical training or expertise, they are not competent 
to render probative (i.e., persuasive) opinions on these medical 
matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Consequently, the lay assertions as to the nature 
or etiology of the Veteran's claimed disabilities have no 
probative value.

For all the foregoing reasons, the claims for service connection 
for hypertension and CAD must be denied.  In arriving at the 
decision to deny the claims, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claims, that 
doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).









	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for hypertension as secondary 
to service-connected tachycardia is denied. 

Entitlement to service connection for coronary artery disease 
(CAD) with congestive heart failure (claimed as blood clotting 
resulting in a heart attack) as secondary to service-connected 
tachycardia is denied. 





____________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


